Citation Nr: 0308018	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran 
had active service from March 1945 to August 1948.  He died 
in October 1996.

This appeal initially arose from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, wherein 
the RO denied entitlement to service connection for the cause 
of the veteran's death.  Additionally, the RO determined that 
the appellant was not eligible for dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
and denied entitlement to accrued benefits.  The claimant 
appealed that portion of the rating decision wherein the RO 
denied entitlement to service connection for the cause of the 
veteran's death, and accrued benefits.

In a decision dated in June 1999, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
the cause of the veteran's death, and to accrued benefits.  
The claimant appealed that portion of the decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death to the United States Court of 
Appeals for Veterans Claims (CAVC).

In September 2000, the CAVC issued a memorandum decision, 
affirming the Board's decision denying the appellant's claim 
for service connection for the cause of the veteran's death.  
The CAVC deemed the appellant's claim for accrued benefits to 
be abandoned.

In a December 2000 order, the CAVC ordered the Secretary of 
VA to show cause why the Board's June 1999 decision should 
not be vacated and remanded, in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  




In January 2001, the VA Secretary responded by noting that 
the VCAA might have potential applicability to the 
appellant's claim for service connection for the cause of the 
veteran's death, and moved for a partial remand.  The VA 
Secretary argued that the appellant had abandoned her claim 
for accrued benefits.

In an order dated in March 2001, the CAVC deemed the 
appellant's claim for accrued benefits abandoned.  The CAVC 
remanded the issue of service connection for the cause of the 
veteran's death.  The CAVC pointed out that unless Congress 
provided otherwise, where a statute or regulation changes 
during the appellate process, the version more favorable to 
the claimant shall apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The CAVC also pointed out that it was 
not its function to determine in the first instance which 
version of a law was more favorable to a claimant.  Baker v. 
West, 11 Vet. App. 163 (1998).

The CAVC remanded the case to the Board for further appellate 
review consistent with its order.

In February 2002 the Board denied entitlement to service 
connection for the cause of the veteran's death.  

In a November 2002 joint remand the VA Office of the General 
Counsel and the veteran's representative requested that the 
CAVC vacate the February 2002 decision for noncompliance of 
full and adequate notice of VCAA and the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The CAVC 
granted the request in December 2002, and remanded the case 
to the Board for compliance with the directives that were 
specified by the CAVC to include consideration of the 
applicability of the VCAA.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002 ) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated which give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
record lacks compliance with adequate notice and 
consideration of VCAA as well as the holding in Quartuccio.

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


